Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received January 19th, 2021.  Claims 1-20 have been entered and are presented for examination.
Application 17/152,658 is a Continuation of 16/378,491 04/08/2019 now Abandoned; 16/378,491 is a Continuation of 15/094,987 04/08/2016 now US Patent 10,313,231; 16/378,491 has US Provisional Application 62/292,507 02/08/2016.

Specification [00122] As used in this specification, the terms "computer", "server", "processor", and "memory" all refer to electronic or other technological devices. These terms exclude people or groups of people. For the purposes of the specification, the terms display or displaying means displaying on an electronic device. As used in this specification, the terms "computer readable medium," "computer readable media," and "machine readable medium" are entirely restricted to tangible, physical objects that store information in a form that is readable by a computer. These terms exclude any wireless signals, wired download signals, and any other ephemeral or transitory signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabbani et al. (US 9,565,114) in view of Bidwell et al. (US 2007/0053283).
Regarding claims 1, 10, 19, Kabbini et al. discloses for a data plane of a hardware forwarding element, a method for identifying an egress path for a packet received by the data plane (see Figure 1 and column 7, lines 35-46 [data switch 110; switch has routing tables and forwarding table; switch is part of the data plane and control plane since it has both tables]), the method comprising: identifying a plurality of possible egress paths for the packet (see Abstract and Figure 6 [hashing used to determine how to route the packet; packet is hashed against multiple functions to determine which port]), wherein the identified egress paths have a priority order (column 5, lines 58-65, column 2, lines 21-24 [a highest respective scaled hash value is used to determine the path]).
Kabbini et al. does not explicitly disclose identifying an operational status of each of the identified paths; using the operational status and priority order to select an identified path as the egress path for the packet; and based on failure of the selected egress path, redistributing one or more packet flows assigned to a failed selected egress path without redistributing packet flows assigned to operational paths.
However, Bidwell et al. discloses each network interface further includes a path status table of path status indicators, e.g., bits, for indicating whether each route in the route table is usable or unusable as being associated with a fault. (see Abstract and paragraphs 0037, 0045-0048 [switching to an operational path when a link event has occurred]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize through the teaching of Kabbini and Bidwell, a next highest weight path would be chosen if a link failure occurred.  The motivation is to send the packets to the next best path available. 
	Regarding claims 2, 11, the references as combined above make obvious the limitations from claim 1, and further make obvious wherein using the operational status and priority order to select an identified path as the egress path for the packet comprises: when the highest priority path is not operational, selecting a next highest priority operational path.
	Kabbini et al. discloses a highest respective scaled hash value is used to determine the path (column 5, lines 58-65, column 2, lines 21-24).
Bidwell et al. discloses each network interface further includes a path status table of path status indicators, e.g., bits, for indicating whether each route in the route table is usable or unusable as being associated with a fault. (see Abstract and paragraphs 0037, 0045-0048 [switching to an operational path when a link event has occurred]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize through the teaching of Kabbini and Bidwell, a next highest weight path would be chosen if a link failure occurred.  The motivation is to send the packets to the next best path available. 
	Regarding claims 3, 12, 20, Kabbini et al. further discloses wherein the data plane comprises one or more match-action stages and comprising: use one or more match-action stages of the data plane to match a particular set of header fields of the packet against a match table and perform an action to find one the egress paths to use to forward the packet (see Figure 6 [hashing to determine port]).

Regarding claims 4, 13, Kabbini et al. further discloses wherein identifying a plurality of possible egress paths for the packet comprises identifying the plurality of possible egress paths for the packet based on a set of header fields of the packet (column 12, lines 2-8 [The data switch 600 can then generate N independent hash values (e.g., from one or more header fields of the data packets 610) using the independent hash functions 620, 630, 640, where each independent hash value is associated with a specific egress port of the N egress ports of WCMP group]).
Regarding claims 5, 14, the references as combined above further discloses wherein identifying the plurality of possible egress paths for the packet comprises identifying (i) a number of paths in the plurality of possible egress paths BARE.POOlC--3 --and (ii) a pointer to a start of a sequence of status bits, each of which identifies a status of a different one of the paths in the plurality of possible egress paths.  
Bidwell et al. discloses each network interface further includes a path status table of path status indicators, e.g., bits, for indicating whether each route in the route table is usable or unusable as being associated with a fault. (see Abstract and paragraphs 0046-0048 [path status table and route table are different]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Bidwell et al. into the system of Kabbani et al. The method of Bidwell et al. can be implemented by selecting a path with the highest/lowest routing weight that has a path status bit as "on" to forward the packet.  The motivation for this is to provide reliable message transfer.
	Regarding claims 6, 15, Kabbini et al. further discloses wherein identifying a plurality of possible egress paths for the packet comprises: using a plurality of different hash algorithms to compute a plurality of different hash values from a plurality of packet header fields of the packet and for each of the computed hash values, identifying one of a plurality of possible egress paths for the packet (see Figure 6 [Hashing]).
	Regarding claims 7, 16, Kabbini et al. further discloses wherein identifying a plurality of possible egress paths for the packet comprises computing the hash value modulo the number of egress paths in the plurality of possible egress paths to determine an offset that corresponds to the egress path for the hash value (column 8, lines 11-35 [modulo used to determine paths]).
	Regarding claims 8, 16, the references as combined above further suggests wherein the identifying an operational status of each of the identified paths comprises, for each of the identified paths, using the offset to identify a status bit for the egress path from a sequence of status bits, wherein a value of the identified status bit specifies whether the egress path is operational or not operational.
Bidwell et al. discloses each network interface further includes a path status table of path status indicators, e.g., bits, for indicating whether each route in the route table is usable or unusable as being associated with a fault. (see Abstract and paragraphs 0046-0048 [path status table and route table are different; the offset is the index of the table]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Bidwell et al. into the system of Kabbani et al. The method of Bidwell et al. can be implemented by selecting a path with the highest/lowest routing weight that has a path status bit as "on" to forward the packet.  The motivation for this is to provide reliable message transfer.
Regarding claims 9, 18, Kabbani et al. further discloses wherein identifying a plurality of possible egress paths for the packet comprises identifying a pointer to a table storing an identification of each path of the plurality of possible egress paths (column 7, lines 35-46 [pointers returned from WCMP tables]).
Kabbini et al. does not explicitly disclose further comprising determining identification information for the selected path from the table storing the identification of each of path of the plurality of possible egress paths, wherein the identification information for the selected path comprises a next hop address.
However, Bidwell et al. discloses references its route tables, selects a route to the destination and sends the route information along with the packet into the network (see Figure 10 and paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Bidwell et al. into the system of Kabbani et al. The method of Bidwell et al. can be implemented by selecting a path with the highest/lowest routing weight that has a path status bit as "on" to forward the packet.  The motivation for this is to provide reliable message transfer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/               Examiner, Art Unit 2465